Citation Nr: 1401793	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1965 to October 1967, including service in Vietnam.  He died in May 2008; the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied the claim on appeal.

The Board notes that the appellant initially requested a personal hearing at the RO in her April 2009 written statement.  That personal hearing was scheduled for July 2009; this hearing was cancelled by the appellant and rescheduled for May 24, 2011.  However, the appellant withdrew her request for a personal hearing in a written statement dated May 18, 2011.  Therefore, no outstanding hearing request exists.


FINDINGS OF FACT

1.  Cholangiocarcinoma was a contributory cause of the Veteran's death.

2.  During his active duty service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

3.  Parasitic flatworms, including the liver fluke, have been endemic in the Far East, including Vietnam.

4.  It is very likely that the Veteran was exposed to liver flukes in Vietnam and at least as likely as not that he incurred a liver fluke infection in service. 

5.  It is at least as likely as not that the Veteran's cholangiocarcinoma is etiologically related to his exposure to liver flukes during active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1116, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the immediate or underlying cause.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish a presumption that a disease was incurred in service and is associated with exposure to certain herbicide agents, a claimant must show (1) that a veteran served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In this case, the Veteran died in May 2008.  His death certificate indicates that his immediate cause of death was respiratory failure; the respiratory failure was described as having a two-day interval between onset and death.  Significant conditions contributing to his cause of death were cholangiocarcinoma and hypertension.  

The Veteran's service personnel records indicate that he served in Vietnam.  The appellant contends that the conditions that led to the Veteran's death are related to his service, particularly to his service in Vietnam.  The appellant avers that the Veteran's exposure to herbicides and liver flukes in Vietnam was the basis for the Veteran's fatal disease.

The Veteran had the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed to have been exposed to an herbicidal agent during service in the absence of affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011).  However, VA has not specifically found an association between cholangiocarcinoma and herbicide exposure, and so no such cancer can be presumed to be due to Agent Orange exposure.  Notwithstanding this, the law does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence of record includes written statements from the Veteran's treating oncologist who noted that Agent Orange is cleared from the body through the liver/biliary system and exposure to Agent Orange thereby placed Vietnam veterans at risk for developing tumors.  In addition, the oncologist referred to a carcinogenic liver fluke that can cause hepatobiliary disorders and cholangiocarcinoma.  The oncologist stated that the type of cancer the Veteran had occurs from a combination of factors including mechanical damage of the ducts, immune response to parasitic organisms, and exposure to chemicals.  The oncologist also noted that a diagnosis of liver fluke infection is extremely difficult since the infection will often clear spontaneously or be cleared by treatment for other diseases.  The oncologist concluded that it was very likely that the Veteran was exposed to the liver fluke in Vietnam and that his rare form of cancer was more likely than not associated with, or related to, the Veteran's exposure to Agent Orange and/or his exposure to the biliary parasites commonly found in Vietnam.  The oncologist further stated that the cancer led directly to the Veteran's death.

The evidence of record includes a VA medical opinion dated in March 2010.  The VA reviewing physician stated that parasitic flatworms are endemic in the Far East, including Vietnam, and that infection is not always associated with acute illness.  The doctor stated that infections can result in the development of cholangiocarcinoma.  The VA reviewing physician stated that it was very likely that the Veteran was exposed to liver flukes in Vietnam and that the risk of the Veteran developing cholangiocarcinoma because of that exposure was high.  The doctor noted that the symptoms of an acute infection are very, very nonspecific and that there are certain liver fluke infestations that are asymptomatic.  The VA reviewing physician opined that it was at least as likely as not that the Veteran's cholangiocarcinoma was the result of being exposed to liver flukes in Vietnam given that liver flukes are known to be responsible for causing cholangiocarcinomas.

There are no other medical opinions of record.
Upon review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's fatal cholangiocarcinoma was the result of a disease incurred during his military service.  Although service connection was not in effect for cholangiocarcinoma at the time of the Veteran's death, the medical opinions of record indicate that the Veteran's cholangiocarcinoma was etiologically related to his service in Vietnam, specifically to the likelihood of his exposure to, and infection from, liver flukes.  Despite there being no evidence in the service treatment records of such exposure or infection, the Board will resolve reasonable doubt in the Veteran's favor on this material issue of fact because both the oncologist and the VA examiner stated that the Veteran's exposure was very likely because parasitic flatworms are endemic in the Far East, including Vietnam; that infection from the liver flukes is not always associated with acute illness; and that carcinogenic liver flukes can cause cholangiocarcinoma, the kind of cancer that the Veteran had.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Thus, in this case, there is a post-service diagnosis of cholangiocarcinoma which was shown on the death certificate as a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(c).  There is also medical evidence showing that cholangiocarcinoma can be etiologically related to the Veteran's exposure to liver flukes in service in Vietnam.  Concerning this, the Board notes that it does not matter that service connection for cholangiocarcinoma was not established during the Veteran's lifetime because, in claims for service connection for cause of death, unlike claims for accrued benefits and certain other types of death benefits which are an exception to the general rule, "issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime."  38 C.F.R. § 20.1106; cf. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits claim is derivative of the veteran's claim).  

In addition, during his period of active duty, the Veteran served in the Republic of Vietnam and therefore is presumed to have been exposed to herbicides.  In addition, parasitic flatworms, including a carcinogenic liver fluke, are and have been endemic in the Far East, including Vietnam, and were widespread during the Vietnam War.  It is very likely that the Veteran was exposed to liver flukes in Vietnam, and it is at least as likely as not that he incurred a liver fluke infection in service.  Finally, it is at least as likely as not that the Veteran's cholangiocarcinoma is etiologically related to his exposure to liver flukes or herbicides or both during active military service.  Therefore, resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


